DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-11 are pending and examined in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is new matter rejection.
	Claim 1 recites:

    PNG
    media_image1.png
    378
    583
    media_image1.png
    Greyscale

There is no support for the above amounts of each ingredients and also meeting the “ wherein clause “.
	Instant specification under example 1 discloses:

    PNG
    media_image2.png
    332
    483
    media_image2.png
    Greyscale

The above example explicitly teaches 10 mg of manganese carbonate not  any form of manganese and not “ at least  10 mg of manganese ; 60 mg of Zinc oxide and not any form of zinc or zinc metal  and not “ at least 60mg of zinc” 15 mg /ml; 15 mg of copper sulfate pentahydrate and not any form of copper or copper metal and not at least  15 mg/ml;  5 mg of  sodium selenite anhydrous and not  selenium or any form of selenium or “ at least 5 mg/ml selenium; 1.5 mg of Vitamin B12 and not at least 1.5 mg of vitamin B 12;  and Butaphosphan is 100 mg and not just Butaphosphan without any amount. 
The above ration of zinc to manganese is 6:1; zinc to copper is 4:1 and the ratio of zinc to selenium is 12:1,
There is no support for the ratio claimed in claim 2 which meets “wherein the precipitation is absent in the injectable trace element solution exposed at 25 º C and 60% relative humidity for three months”.
There is no support for ratio of zinc to copper is between 2:1 and 4: 1 inclusive and the ratio of zinc to selenium is between 4:1 and 12:1 inclusive.
Instant specification at page 4, ll. 1-2 and page 5, ll. 11-123 explicitly teaches:

    PNG
    media_image3.png
    92
    486
    media_image3.png
    Greyscale

The above teaching does not support the ratio range.
Example 1 does not support the formulation having chromium and /or iodine  drawn to claim 3 and meeting “wherein the precipitation is absent in the injectable trace element solution exposed at 25 º C and 60% relative humidity for three months”.
Patent 4,335,116 is cited to show the state of the art. Patent teaches 0.1-25mg of Zinc and not 60 mg of zinc/ml and Butaphosphan claimed in the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619